     Case 2:19-cv-00272-JAD-NJK Document 28 Filed 08/19/19 Page 1 of 2



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      MARTA D. KURSHUMOVA, ESQ.
 3    Nevada Bar No. 14728
      E-mail: mkurshumova@hkm.com
 4    HKM EMPLOYMENT ATTORNEYS LLP
      1785 East Sahara, Suite 300
 5    Las Vegas, Nevada 89104
      Tel: (702) 625-3893
 6    Fax: (702) 625-3893
      E-mail: jfoley@hkm.com
 7    Attorneys for Plaintiff

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10     JOHN KOHLER, an Individual,
                                                       CASE NO.: 2:19-cv-00272-JAD-NJK
11                         Plaintiff,

12     vs.

13     CHECK CITY PARTNERSHIP, L.L.C., a
       Domestic Limited-Liability Company,                      JOINT STATUS REPORT
14     DOES I -X; and ROE CORPORATIONS I -
       X.
15

16                         Defendant.

17
             Plaintiff John Kohler, by and through his attorneys of record, HKM Employment
18
      Attorneys, LLP and Defendant Check City Partnership, LLC by and through its attorneys of
19    record, Holland & Hart, LLP, hereby submit the following Joint Status Report as required by
20    the Court’s minute order of July 19, 2019. Per the Court’s order, the parties have conferred

21    regarding the status of this litigation and submit the following statement.
             On July 17, 2019, the Parties agreed to resolve Plaintiff’s claim and informed the Court
22
      of the same on July 19, 2019. On August 1, 2019, Mr. Cecil sent a copy of the Settlement
23
      Agreement to Ms. Kurshumova who, in turn, after reviewing it e-mailed it to Mr. Kohler on
24


                                                 Page 1 of 2
     Case 2:19-cv-00272-JAD-NJK Document 28 Filed 08/19/19 Page 2 of 2



 1    August 7, 2019. HKM Employment Attorneys LLP have had intermittent communication with

 2    Mr. Kohler due to him living out of state. Ms. Kurshumova has confirmed that Mr. Kohler had
      received and reviewed the Settlement Agreement and expects Mr. Kohler to send an executed
 3
      copy in the next couple of days.
 4
             The Parties respectfully request that the Court give Plaintiff one more week to finalize
 5
      the settlement paperwork.
 6

 7     HKM EMPLOYMENT ATTORNEYS, LLP                          HOLLAND & HART LLP

 8
        /s/   Marta D. Kurshumova                               /s/ Matthew T. Cecil____
 9     Jenny L. Foley, Ph.D., Esq.                             Matthew T. Cecil, Esq.
       Nevada Bar No. 9017                                     Nevada Bar No. 9525
10     Marta D. Kurshumova, Esq.                               Susan M. Schwartz, Esq.
       Nevada Bar No. 14728                                    Nevada Bar No. 14270
11     1785 East Sahara, Suite 300                             9555 Hillwood Drive, 2nd Floor
       Las Vegas, NV 89104                                     Las Vegas, NV 89134
12     Attorneys for Plaintiff                                Attorneys for Defendant

13

14

15

16

17

18
                                    IT IS SO ORDERED
19
                                    DATED: August 26, 2019
20

21
                                    __________________________________________________
22                                  BRENDA WEKSLER
                                    UNITED STATES MAGISTRATE JUDGE
23

24


                                                Page 2 of 2
